497 So. 2d 1294 (1986)
Mark WATSON, Appellant,
v.
STATE of Florida, Appellee.
No. BH-353.
District Court of Appeal of Florida, First District.
November 14, 1986.
T. Whitney Strickland, Jr., Tallahassee, for appellant.
Jim Smith, Atty. Gen., and John M. Koenig, Jr., Asst. Atty. Gen., Tallahassee, for appellee.
WIGGINTON, Judge.
We affirm the order revoking appellant's probation. Probation is terminated only by a valid order of revocation or the running of its term, and not by the mere execution of an arrest warrant for violation of probation. See section 948.06, Fla. Stat.; cf. McNeill v. State, 287 So. 2d 745 (Fla. 3d DCA 1974) (the issuance of a warrant assures continued jurisdiction of the trial court to revoke probation, despite the fact that the period of probation has run in the interim).
AFFIRMED.
ERVIN and BARFIELD, JJ., concur.